UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

    FLORITA STATON
    as parent/guardian of D.S.

                            Plaintiff,                         Case No. 1:13-cv-1966 (GMH)

                            v.

    DISTRICT OF COLUMBIA

                            Defendant.

                                         MEMORANDUM OPINION

          This matter was referred to the undersigned for all purposes. Plaintiff Florita Staton is

the parent of D.S., a child protected by the Individuals with Disabilities Education Act (“IDEA”),

20 U.S.C. § 1400 et seq. Plaintiff initiated this action to recover attorney’s fees and costs

incurred while litigating claims under the IDEA at the administrative level. On February 28,

2014, defendant made an offer of judgment to plaintiff as to that claim. Plaintiff accepted that

offer of judgment on March 12, 2014.

          Plaintiff also sought to recover her fees and costs expended during the instant fee-

collection litigation. To that end, after accepting defendant’s offer of judgment, plaintiff filed a

motion for an award of attorney’s fees and costs which seeks “fees-on-fees,” or an award of fees

and costs stemming from the prosecution of this civil action for fees. The matter is fully briefed

and ripe for disposition. For the reasons stated below, the Court will grant in part and deny in

part plaintiff’s motion for fees-on-fees. 1



1
  The relevant docket entries for purposes of this Memorandum Opinion are as follows: (1) Plaintiff’s Complaint
(“Compl.”) [Dkt. 1]; (2) Notice of Offer of Judgment (“Offer”) [Dkt. 11]; (3) Notice of Acceptance of Offer of
Judgment (“Acceptance”) [Dkt. 14]; (4) Plaintiff’s Motion for Attorney Fees and Costs (“Mot.”) [Dkt. 16]; (5)
Defendant’s Opposition to Plaintiff’s Motion for Attorney’s Fees and Costs (“Opp.”) [Dkt. 18]; (6) Plaintiff’s Reply
to Defendant’s Opposition to Plaintiff’s Motion for Attorney’s Fees and Costs (“Reply”) [Dkt. 19].
                                                BACKGROUND

         On October 3, 2013, plaintiff filed an administrative due process complaint against the

District of Columbia Public Schools system (“DCPS”) on behalf of D.S. pursuant to the IDEA.

Plaintiff prevailed, and she subsequently sought $31,774.15 in attorney’s fees and costs from

DCPS. Compl. ¶¶ 6–7. When DCPS failed to pay, plaintiff filed a civil action against

defendant, the District of Columbia, on December 11, 2013. See id. ¶ 8. Defendant made an

offer of judgment to plaintiff on February 28, 2014, in the amount of $21,400, which plaintiff

accepted on March 12, 2014. See Offer; Acceptance. The settlement figure represents

approximately two-thirds of plaintiff’s original request. Compl. at ¶ 9. 2

         On April 4, 2014, plaintiff filed the instant motion to recover her fees-on-fees. See Mot.

Plaintiff seeks to recover the attorney’s fees of her counsel, Carolyn Houck, in litigating this

matter. Id. at 1. This motion seeks $9,820, which is comprised of $9,270 in attorney’s fees and

$550 in costs. Id. at 6.

                                             LEGAL STANDARD

         Under the IDEA, this Court has discretion to “award reasonable attorney’s fees as part of

the costs . . . to a prevailing party who is the parent of a child with a disability” in an

administrative proceeding. 20 U.S.C. § 1415(i)(3)(B)(i). “Parties who prevail at the

administrative level can also recover fees-on-fees, as our general rule is that the court may award

additional fees for ‘time reasonably devoted to obtaining attorney’s fees.’” Kaseman v. Dist. of

Columbia, 444 F.3d 637, 640 (D.C. Cir. 2006) (quoting Envt’l Def. Fund v. EPA, 672 F.2d 42,




2
  Plaintiff accepted an offer of judgment as to the first fee petition. One may question whether this renders plaintiff
a “prevailing party” for purposes of instant fees-on-fees petition. However, in determining whether the movant is a
prevailing party for purposes of reviewing a fees-on-fees petition, the proper inquiry is whether plaintiff prevailed at
the administrative level, rather than whether they prevailed on the initial fee petition. Kaseman v. Dist. of Columbia,
444 F.3d 637, 640 (D.C. Cir. 2006). There is no question that plaintiff prevailed at the administrative level.

                                                           2
62 (D.C. Cir. 1982)). “The availability of ‘fees for fees’ is essential to carrying out Congress’

goal in including [fee-shifting] provision[s] in the first place.” Am. Fed’n of Gov’t Emps., AFL-

CIO, Local 3882 v. Fed. Labor Relations Auth., 994 F.2d 20, 22 (D.C. Cir. 1993).

         To determine the appropriate award, courts apply a three-part test. That test requires the

court to determine the “number of hours reasonably expended in litigation,” then set a

“reasonable hourly rate,” and finally decide whether a multiplier is warranted. 3 Save Our

Cumberland Mountains, Inc. v. Hodel, 857 F.2d 1516, 1517 (D.C. Cir. banc 1988). The “fee

applicant bears the burden of establishing entitlement to an award, documenting the appropriate

hours, and justifying the reasonableness of the rates.” Covington v. Dist. of Columbia, 57 F.3d
1101, 1107–08 (D.C. Cir. 1995). Upon a proper showing as to these elements, a presumption

applies that the number of hours billed and the hourly rates are reasonable. See Jackson v. Dist.

of Columbia, 696 F. Supp. 2d 97, 100–01 (D.D.C. 2010). The burden then shifts to the

defendant “provide specific contrary evidence tending to show that a lower rate would be

appropriate.” Covington, 57 F.3d at 1109–10.

         As to the hourly-rate element, courts analyze three sub-elements: (1) “the attorney[’s]

billing practices”; (2) “the attorney[’s] skill, experience, and reputation”; and (3) “the prevailing

market rates in the relevant community.” Covington, 57 F.3d at 1107. The Court of Appeals has

recently addressed the hourly-rate element. In Eley, the D.C. Circuit observed that determining a

prevailing market rate is “inherently difficult,” but nevertheless emphasized the “importance of

fixing the prevailing hourly rate in each case with a fair degree of accuracy.” Eley v. Dist. of

Columbia, 793 F.3d 97, 100 (D.C. Cir. 2015) (internal quotations omitted). To meet its burden

with respect to the hourly-rate element, a fee applicant must “‘produce satisfactory evidence – in


3
 The IDEA prohibits application of any “bonus or multiplier,” 20 U.S.C. § 1415(i)(3)(C), so this factor will not be
considered. Eley v. Dist. of Columbia, 793 F.3d 97, 100 (D.C. Cir. 2015).

                                                         3
addition to the attorney’s own affidavits – that the requested rates are in line with those

prevailing in the community for similar services by lawyers of reasonably comparable skill,

experience and reputation.’” Id. (quoting Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984)).

        One such type of additional evidence permitted in this Circuit is attorney’s fee matrices

such as the Laffey Matrix prepared by the Civil Division of the United States Attorney’s Office

for the District of Columbia (“USAO Laffey Matrix”). Id.; Rooths v. Dist. of Columbia, 802 F.

Supp. 2d 56, 62 (D.D.C. 2011). The USAO Laffey Matrix is for use when a fee-shifting statute

permits the recovery of reasonable attorney’s fees. See Mot., Ex. 3. It was created to

demonstrate the “prevailing rates in the community for lawyers of comparable skill, expertise

and reputation in complex federal litigation.” Laffey v. Nw. Airlines, Inc., 572 F. Supp. 354,

371–72 (D.D.C. 1984). But while such attorneys’ fee matrices can “provide a useful starting

point” in calculating the prevailing market rate, see Covington, 57 F.3d at 1109, as Eley

confirms, a fee applicant does not meet its burden on the third element merely by submitting the

USAO Laffey Matrix, or one of its variants, 4 with a fee application. Rather, the applicant is

obliged to demonstrate that the suggested rates in the matrix are “in line with those prevailing in

the community for similar services.” Eley, 793 F.3d at 104 (emphasis in original); id. at 100

(“‘An applicant is required to provide specific evidence of the prevailing community rate for the

type of work for which he seeks an award.’”) (quoting Nat’l Ass’n of Concerned Veterans v.

Sec’y of Def., 675 F.2d 1319, 1325 (D.C. Cir. 1982) (emphasis in original)).




4
 The original USAO Laffey Matrix is now more than thirty years old and must be updated to account for inflation.
See Eley, 793 F.3d at 101. Competing Laffey Matrices have developed because litigants disagree as to whether the
Laffey rates should be adjusted for inflation by using the Consumer Price Index for All Urban Consumers of the
United States Bureau of Labor Statistics (as is done in the USAO Laffey Matrix) or by using the Legal Services
Index of the Bureau of Labor Statistics (as is done in the LSI Laffey Matrix). Id. Neither party in this action
contends that the rates established in the LSI Laffey Matrix should be applied in this matter.

                                                        4
         A fee applicant can make this showing by supplementing fee matrices with other

evidence such as “surveys to update the[m]; affidavits reciting the precise fees that attorneys

with similar qualifications have received from fee-paying clients in comparable cases; and

evidence of recent fees awarded by the courts or through settlement to attorneys with comparable

qualifications handling similar cases.” Id. at 101 (quoting Covington, 57 F.3d at 1109); see also

id. at 104, n. 5 (“Evidence of the prevailing market rate can take many forms.”); Covington, 57
F.3d at 1113 (Henderson, J. dissenting) (“‘A statistically reliable, well-documented, and

extensive survey of the rates clients pay for a certain sub-market of legal services would be

powerfully persuasive.’”).

                                                   DISCUSSION

         Defendant does not dispute that plaintiff is a prevailing party or that a fees-on-fees

recovery is permissible under the IDEA. Defendant does, however, challenge the reasonableness

of the fees that plaintiff seeks. The Court first considers the reasonableness of the hourly rate

charged by Ms. Houck before considering whether the number of hours claimed and the total

award sought are reasonable.

         A.       Reasonableness of Hourly Rate

         Plaintiff seeks reimbursement for Ms. Houck’s fees in this litigation at a rate of $450 per

hour, which is her full USAO Laffey rate for the time period in question. 5 Mot., Ex. 1 at 1.



5
  Plaintiff’s counsel claims an hourly rate of $450 per hour for time spent on the fee petition. See Mot. Defendant
argues that plaintiff’s counsel billed at a rate of $445 per hour for her initial fee request and finds the increase
claimed in the fees-on-fees petition inexplicable. Opp. at 3 n.1. Plaintiff does not address this issue in her reply, but
sticks to her request as calculated at a rate of $450 per hour. See Reply.
          Plaintiff’s counsel graduated from law school in 1996 and was admitted to the Bar in 1997. Mot., Ex. 2 at
1. She has represented students with special education needs since 1997. Id. Therefore, plaintiff’s counsel would
be in the 11–19 years of experience bracket for the entire time period relevant to this action. The USAO Laffey
Matrix indicates that $445 per hour was the appropriate rate in 2012–2013, and that $450 per hour was the
appropriate rate for 2013–2014 for an attorney with 11–19 years’ experience. Id., Ex. 3. The USAO Laffey year
begins on June 1. Id.

                                                           5
Plaintiff contends that this hourly rate is reasonable because: (1) Ms. Houck kept detailed billing

records; (2) Ms. Houck has been exclusively engaged in representing special-needs students

since her admission to the bar in 1997; and (3) the requested rate reflects the USAO Laffey rate

applicable to her years of experience. Mot. at 2–3. Plaintiff argues that the USAO Laffey rate

represents the prevailing market rate for special-education attorneys in the District of Columbia.

Id. at 3. Plaintiff points out that many judges in this Court have used the USAO Laffey Matrix to

determine fee rates in IDEA cases. Id. Finally, plaintiff claims that her requested rate is

reasonable “given the legal issues involved in this case and the requirement to file a Motions

[sic] for Summary Judgment and review other dispositive documents, as necessary.” Id. at 5.

Plaintiff concludes that “[t]his was not a simple or straightforward case” and that, as a result, the

full USAO Laffey rate is appropriate. Id.

         In its response, defendant does not challenge the first two elements of plaintiff’s fee

demand, i.e., counsel’s billing practices or professional experience. See Opp. at 2. Rather,

defendant makes two arguments in opposition to plaintiff’s counsel’s request that her hourly rate

be set at the full USAO Laffey rate. First, defendant claims that plaintiff has not met her burden

in demonstrating that the requested hourly rate is reasonable. Id. Second, defendant contends

that plaintiff’s counsel should be compensated at half the USAO Laffey rate because fee

litigation is straightforward. Id. at 3. Furthermore, defendant contends that the lowered rate is

appropriate in light of the swift resolution of this case. Id. In her reply, plaintiff argues that




          With regard to plaintiff’s original fee petition for work performed in the underlying administrative
litigation, Ms. Houck began billing on May 3, 2013, when the appropriate USAO Laffey rate was $445 per hour for
an attorney with 11–19 years of experience. Id. She continued billing past June 1, 2013, but continued to charge
$445 per hour throughout the petition. Compl. at 2. In contrast, plaintiff’s counsel’s work on litigating attorney’s
fees began on December 12, 2013, when the appropriate USAO Laffey rate was $450 per hour. Therefore, the
increase in fees between the original petition and instant motion comports with USAO Laffey.


                                                         6
seventy-five percent of the USAO Laffey rate would be appropriate if the Court determines that

the full USAO Laffey rate is unreasonable. Reply at 2.

         Defendant’s first argument – that plaintiff has failed to prove the reasonableness of her

requested rate – carries some weight under the Court of Appeals’ analysis in Eley. The D.C.

Circuit in Eley cautioned against uncritical reliance on the fee matrices, holding that to accord

such rates presumptive reasonableness is to “fli[p] the burden of persuasion on its head.” Eley,
793 F.3d at 105. Nevertheless, the Court of Appeals found relevant, as one measure of

prevailing rates, the weight of case authority concerning rates awarded in fee petitions in similar

cases. Id. at 104; see also id. at 101 (prevailing rates can be demonstrated by, inter alia,

“‘evidence of recent fees awarded by the courts or through settlement to attorneys with

comparable qualifications handling similar cases’”) (quoting Covington, 57 F.3d at 1109)). In

other words, the hourly rates plaintiffs have obtained in recent similar cases is, in fact, persuasive

evidence that those rates are the prevailing rates in the community for those types of cases. 6 See

id.; see also Nat’l Ass’n of Concerned Veterans, 675 F.2d at 1325 (“Recent fees awarded by the

courts or through settlement to attorneys of comparable reputation and experience performing

similar work are . . . useful guides in setting an appropriate rate.”)

         Defendant cites to numerous cases in this District awarding half of the applicable USAO

Laffey rate for cases like this one, i.e., involving IDEA fees-on-fees litigation. See, e.g., Means

v. Dist. of Columbia, 999 F. Supp. 2d 128, 136 (D.D.C. 2013); Garvin v. Dist. of Columbia, 910


6
  The undersigned recognizes that basing the prevailing rate analysis on the weight of prior case authority may favor
the USAO Laffey Matrix over its variants because it came first. The D.C. Circuit’s decision in Eley makes plain,
however, that fee applicants need not “always cite fee orders issued in other cases” in order for their fee petitions to
be successful. Id. at 104 n.5. Instead, “evidence of the prevailing market rate can take many forms.” Id. Indeed,
the Court of Appeals observed that it would be “powerfully persuasive” if, instead of relying on any fee matrix, a fee
petitioner were to submit a “statistically reliable, well-documented, and extensive survey of the rates clients pay for
[the] sub-market of legal services” at issue in the case. Id. (internal quotation omitted). Plaintiff provides no such
survey here in support of her counsel’s request for an award of full USAO Laffey rates.


                                                           7
F. Supp. 2d 135, 140 (D.D.C. 2012); Smith v. Dist. of Columbia, No. 02–373, 2005 WL 914773,

at *3 (D.D.C. Apr. 18, 2005); Wright v. Dist. of Columbia, 883 F. Supp. 2d 132, 135 (D.D.C.

2012); Briggs v. Dist. of Columbia, Civil Action No. 14–0002 (RC), 2015 WL 1811973, at *4

(D.D.C. Apr. 21, 2015). Plaintiff provides no cases awarding full USAO Laffey rates in IDEA

fees-on-fees cases, 7 and only one case awarding seventy-five percent of USAO Laffey rates in

such a case. Reply at 2 (citing Davis v. Dist. of Columbia, Case No. 1:12-cv-0016 (BAH/JMF)

(D.D.C. Dec. 4, 2013)). In Davis, however, the court did not address the difference between

fees-on-fees litigation and litigation of the underlying fee petition. See Davis [Dkt. 42], at 11.

Rather, the Court, in recommending an award of seventy-five percent USAO Laffey, merely

continued its prior practice of recommending seventy-five percent USAO Laffey with respect to

the initial fee petition. Id. Because, as discussed below, these two types of work are

meaningfully different, Davis is not persuasive, particularly when compared to the weight of

authority in this District on the fees-on-fees issue.

         Based on the parties’ submissions and the Court’s own survey of recent fee orders in this

District, it appears that the prevailing rate obtained by IDEA plaintiffs for fees-on-fees litigation

is half the applicable USAO Laffey rate. Plaintiff’s requested hourly rate of full USAO Laffey

thus overshoots the prevailing market rate. See Price v. Dist. of Columbia, 792 F.3d 112, 117

(D.C. Cir. 2015) (Brown, J., concurring) (“In deciding what constitutes reasonable attorneys’

fees, courts have a tendency to err on the side of awarding too much rather than too little.

However, inflated fee awards are far from harmless; they produce windfalls to attorneys at the


7
  The undersigned was able to locate only one case awarding full USAO Laffey rates for IDEA fees-on-fees
litigation. See Coleman v. Dist. of Columbia, Civil Action No. 03–00126(HHK), 2007 WL 1307834, at *3–4
(D.D.C. May 3, 2007). In Coleman, the Court rejected the notion that counsel’s hourly rate should be reduced based
on the lack of complexity in fees-on-fees litigation. Id. Nevertheless, the court reduced by nearly half the hours it
would compensate largely because of the lack of complexity of the proceedings. Id. at *6. Thus, whether reduced at
the level of hourly rates or at the level of compensable hours, Coleman does not break from the practice in this Court
of reducing the amount otherwise sought in a fees-on-fees motion by approximately half.

                                                          8
expense of public education.”). Therefore, the Court will award half the applicable USAO

Laffey rate as a reasonable hourly rate with respect to the instant fees-on-fees petition.

       This Court finds that recent fees-on-fees orders in this District evidence a reasonable rate

for attorney’s fees in this case. Nevertheless, even were the Court to consider the relative

complexity of this litigation in assessing an appropriate hourly rate, as has been done in cases

prior to Eley, the Court agrees with defendant that the full USAO Laffey rate in the context of

this straightforward fee litigation would be unreasonable. Plaintiff presents no evidence to show

that this fee litigation required specialized knowledge or skill. Nor does she provide evidence to

show the level of complexity typically required for an award of full USAO Laffey rates. Her

threadbare assertion that this case was not “simple or straightforward” does not convince the

Court otherwise. Mot. at 5; Garvin, 910 F. Supp. 2d at 140 (IDEA fees-on-fees litigation “does

not concern complex issues regarding the application of the IDEA, but is rather fairly

straightforward litigation over an award of attorneys’ fees”). Similarly, the mere fact that a

motion for summary judgment was filed, Mot. at 5, does not make the legal issues at hand any

more complex. See Smith, 2005 WL 914773, at *3 (holding that “fee litigation is not complex

federal litigation and does not necessarily entail specialized expertise and experience”).

       The work Ms. Houck performed in this matter appears to be routine legal work, including

drafting a complaint, drafting a motion for summary judgment, and corresponding with plaintiff

and defendant’s counsel. No complex legal issues arose here. The parties’ dispute instead

focused on whether Ms. Houck’s requested hourly rate was reasonable. Indeed, plaintiff was not

even required to file a reply in support of her motion for summary judgment, nor respond to

defendant’s cross-motion for summary judgment, because she accepted defendant’s offer of

judgment. Thus, the fee litigation in the case was straightforward and not complex. For that



                                                  9
additional reason, the Court rejects counsel for plaintiff’s request for an award of full USAO

Laffey rates for her counsel and holds that half the applicable USAO Laffey rate is appropriate.

         B.       Reasonableness of Numbers of Hours Worked

         The Court next considers whether the 20.6 hours of work that Ms. Houck billed for this

fee litigation is reasonable. See Mot., Exhibit 1 at 3–4. Defendant does not challenge any

specific time entries as unreasonable. However, where a defendant has yet to pay the requested

fees to the plaintiff, the Court need not treat the reasonableness of the individual entries as

conceded, and may find certain entries non-reimbursable. Wright, 883 F. Supp. 2d at 134;

Briggs, 2015 WL 1811973, at *4 (“Though Defendant does not argue that [p]laintiff’s hours are

unreasonable . . . this Court must make an independent determination regarding whether the

hours set forth in the invoice are justified.”); but see Garvin, 910 F. Supp. 2d at 138 n.2 (where

the defendant does not address the amount of time spent litigating the action or the inclusion of

costs, the court may treat the plaintiff’s argument regarding these points as conceded).

Nevertheless, upon review of Ms. Houck’s invoice, the Court finds that her time entries are

reasonable. 8

         C.       Plaintiff’s Award of Fees and Costs

         Using half the applicable USAO Laffey rate, or $225.00 per hour, Plaintiff is entitled to

recover $4635.00 in attorney’s fees expended in litigating this matter. Plaintiff will recover an




8
  Courts sometimes reduce a plaintiff’s fees-on-fees award based on the plaintiff’s degree of success in obtaining
fees incurred in the underlying administrative action. See Briggs, 2015 WL 1811973, at *4. Here, however, the
Court never determined the appropriate fee award plaintiff should have received for the underlying administrative
action. Instead, plaintiff accepted an offer of judgment from defendant. The Court has found no case addressing
how a “degree of success” reduction applies in this instance. The Court declines to make such a reduction here,
particularly when defendant has not argued that such a reduction is appropriate.


                                                         10
additional $550.00 in costs. 9 Thus, the total amount of plaintiff’s fees-on-fees award is

$5185.00.

                                                CONCLUSION

         In light of the foregoing, plaintiff’s Motion for Attorney Fees and Costs is GRANTED

IN PART and DENIED IN PART. An appropriate Order accompanies this Memorandum

Opinion.                                                                                   Digitally signed by G. Michael
                                                                                           Harvey
                                                                                           DN: cn=G. Michael Harvey, o, ou,
                                                                                           email=Michael_Harvey@dcd.uscour
                                                                                           ts.gov, c=US
                                                                                           Date: 2015.09.30 17:26:48 -04'00'
                                                                                           Adobe Acrobat version: 11.0.10
Date: September 30, 2015                                       ___________________________________
                                                               G. MICHAEL HARVEY
                                                               UNITED STATES MAGISTRATE JUDGE




9
  The only costs claimed by plaintiff are the complaint filing fee ($400) and her process server fee ($150). Both of
these costs are reasonable. See Briggs, 2015 WL 1811973, at *3.

                                                         11